We have examined the evidence and are of opinion that the issue of disputed fact was properly submitted to the jury.
A recent full discussion of the law governing claims of exemption filed under the statute is found in Fuller v. American Supply Co., 185 Ala. 512, 64 So. 549. It is not necessary to repeat the same at this time. After the filing of the declaration under section 4168 of the Code, the claim of exemption therein asserted is required to be taken and considered as prima facie correct. Code, § 4170; Robinson v. Ferdon, 200 Ala. 549, 76 So. 907; Smith v. Smith, 200 Ala. 197,75 So. 955.
The instant case is different from that of Land  Rentz v. Boykin, 122 Ala. 627, 25 So. 172, where no claim of homestead exemption had been filed in the probate court; and it was held to have been an abandonment of such premises as a homestead and to be thereafter subject to levy and sale. Like question is not presented here.
The judgment of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and MAYFIELD and SOMERVILLE, JJ., concur.